Citation Nr: 1001147	
Decision Date: 01/07/10    Archive Date: 01/15/10

DOCKET NO.  04-30 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder to include bipolar disorder and schizoaffective 
disorder.


REPRESENTATION

Appellant represented by:	Kenneth Lavan, Attorney at Law


ATTORNEY FOR THE BOARD

Megan L. Engebretson, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1986 to July 1989 
and from October 1996 to December 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

In August 2007 the Board remanded the issue for further 
development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for an 
acquired psychiatric condition to include bipolar disorder 
and schizoaffective disorder.  The Veteran contends that he 
has a current disability that was caused by or aggravated by 
his active service.  The Veteran indicates that possible 
causes of his condition include a head injury as the result 
of a car accident and unprescribed steroid use during his 
first term of service.

The Veteran's service treatment records from July 1987 to 
July 1989 do not reveal treatment for a complaint of an 
acquired psychiatric disorder.  Neither the Veteran's 
induction nor separation examination reports indicate that he 
suffered from any related disorder.  

Between his periods of active duty service, the Veteran was 
involuntarily hospitalized in April and May 1995, after 
complaining of suicidal and homicidal thoughts.  At that time 
he was diagnosed with chronic paranoid schizophrenia.  

The Veteran's May 1996 induction examination report does not 
reveal any complaint or report of a psychiatric disorder.  
The Veteran did not indicate the he had received prior 
psychiatric treatment and the examiners did not find any 
indication that the Veteran was unfit for service.  Upon re-
entering active service in October 1996, the Veteran was 
hospitalized and treated for paranoid schizophrenia disorder.  
He remained hospitalized until December 1996.  The Veteran 
was granted a medical discharge from active service in 
December 1996.

VA's General Counsel has held that to rebut the presumption 
of a Veteran's sound condition upon entering service under 38 
C.F.R. § 1111, VA must show by clear and unmistakable 
evidence both that the disease or injury existed prior to 
service and that the disease or injury was not aggravated by 
service.  The Veteran is not required to show that the 
disease or injury increased in severity during service before 
VA's duty under the second prong of this rebuttal standard 
attaches.  VAOPGCPREC 3-2003; see also Wagner v. Principi, 
370 F.3d 1089 (Fed. Cir. 2004).  There is no medical opinion 
on these questions associated with the claims file.  The duty 
to assist requires that a Veteran be afforded a medical 
examination when such examination is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.

The Veteran was afforded a VA examination in March 2009.  The 
examiner was of the opinion that the Veteran's 
schizoaffective disorder may have been aggravated by his use 
of steroids in active service and the stress of service; 
however, it was not likely that the Veteran's active service 
caused his schizoaffective disorder.

After the Veteran's VA examination, the RO received copies of 
the Veteran's Social Security Administration (SSA) records.  
These files contained copies of treatment records which had 
not previously been associated with the Veteran's file 
including records of his 1995 hospitalization.  Upon remand, 
the examiner must reexamine the Veteran's disorder after 
thorough review of the record, including the new treatment 
records included in the SSA materials.

The SSA materials indicate that the Veteran was diagnosed 
with a psychiatric disorder prior to his last period of 
active service.  There has not been a determination as to 
whether there is clear and unmistakable evidence that the 
pre-existing pathology was not aggravated to a permanent 
degree by the Veteran's active service beyond that which 
would be due to the natural progression of the condition.  
This must be done on remand.

Readjudication on remand should reflect consideration of this 
theory, as well as all other applicable theories.

Accordingly, the case is REMANDED to the AMC for the 
following action:

1.  The AMC should arrange for the Veteran 
to undergo an examination by a 
psychiatrist to determine the nature, 
onset, and etiology of the Veteran's 
claimed psychiatric disorder.  The 
reviewing doctor should review the claims 
file to provide an opinion as to the onset 
and etiology of the appellant's 
psychiatric condition, paying particular 
attention to the records provided by the 
SSA.  The examiner should offer an opinion 
as to the medical probabilities that any 
current psychiatric disability is 
attributable to the Veteran's active 
service. The rationale for all opinions 
expressed should also be provided.

The psychiatrist should respond to the 
following specific questions and provide a 
full statement of the basis for the 
conclusions reached:

(a) On the basis of the clinical record 
and the known developmental 
characteristics of the diagnosed 
psychiatric conditions, can it be 
concluded with clear and unmistakable 
certainty that any such currently 
diagnosed condition pre-existed the 
Veteran's active service in 1996?  The 
reviewer must discuss the May 1995 
hospitalization as well as the Veteran's 
1996 in-service hospitalization for 
psychiatric treatment as well as any other 
pertinent records in the claims file.

(b) If any current psychiatric condition 
clearly pre-existed the Veteran's 1996 
active service, can it be concluded with 
clear and unmistakable certainty that any 
such pre-existing condition did not 
undergo a worsening due to the active 
service to a permanent degree beyond that 
which would be due to the natural 
progression of the condition(s)?

2.  Thereafter, readjudicate the Veteran's 
claim.  If the benefit sought on appeal is 
not granted in full, the Veteran and his 
representative should be issued a 
supplemental statement of the case and 
provided an opportunity to respond.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


